  Case 2:17-cv-00126-RSB-BWC Document 69 Filed 06/17/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION


 JULIE NORTHRUP; and RICKARD
 SCRUGGS,

                Plaintiffs,                                CIVIL ACTION NO.: 2:17-cv-126

        v.


 PAUL GEORGE, in his individual and official
 capacities,

                Defendant.


                                           ORDER

       This Court set the above-captioned case for settlement on March 27, 2019. Doc. 64. By

this same Order, the Court stayed all deadlines to facilitate the settlement process. Id. This

Court held a settlement conference with the parties on April 25, 2019, and the parties were

unable to reach a settlement. Doc. 65. Thus, the Court LIFTS the stay imposed in its March 27,

2019 Order.

       SO ORDERED, this 17th day of June, 2019.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
